Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprogis (US 2003/0144047 A1).
Regarding claim 1, Sprogis discloses a non-transitory computer-readable medium storing a video game processing program for causing a computer of a server to perform functions to control progress of a video game (Abstract), the functions comprising arranging objects in a virtual space corresponding to map information of a real space (Fig. 4), each object of the objects being associated with at least one attribute of a plurality of attributes (¶ [0032]: intermediary point or final treasure location), specifying an object that satisfies a predetermined positional condition with respect to positional information of a user terminal of a user (S5: is player at final destination?), and updating information regarding the user based on the at least one attribute associated with the specified object (S6: player wins game).
Regarding claim 2, Sprogis discloses wherein each object of the objects is associated with the at least one attribute of the plurality of attributes based on information regarding the real space corresponding to an arrangement position of the corresponding object (¶ [0032]: hotel, zoo, military base, roller coaster).
Regarding claim 7, Sprogis discloses wherein updating the information regarding the user is based on an action history of the user in the video game (¶ [0033]: new clue is based not only on the player's new location, but also on their previous location(s)).
Regarding claim 9, Sprogis discloses wherein at least one attribute of the plurality of attributes is associated with the object based on map information of the real space corresponding to at least one of an arranged position or point of interest (POI) information (¶ [0033]: new clue is based not only on the player's new location, but also on their previous location(s)).
Regarding claim 10, Sprogis discloses wherein a similar attribute is associated with each object of a predetermined number of objects among the objects that satisfy a positional condition with each other (¶ [0032]: treasure hunt route has … three intermediary points and a final treasure location).
Regarding claim 11, Sprogis discloses wherein updating the information regarding the user comprises updating an attribute of the user or an attribute of a character of the user based on an update result of the information regarding the user (¶ [0033]: new clue is based not only on the player's new location, but also on their previous location(s)).
Claims 12 and 13 recite a system and computer-readable medium comprising substantially the same features as those in claim 1 above.  They are accordingly rejected for the same reasons given supra. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Rouse et al (US 2013/0053149 A1).
Regarding claim 3, Rouse suggests—where Sprogis does not disclose—wherein the at least one attribute associated with each object of the objects is selected based on an attribute associated with the user (¶ [0058]: determination of relevancy may be based on data received from the user, such as … locations that the player prefers).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Sprogis and Rouse in order to make the game more convenient for the player to play.
Regarding claim 4, Sprogis discloses determining a destination based on a user operation (¶ [0027]: when all players are in their starting position, the game begins), wherein arranging the objects in the virtual space is based on a position of the destination (¶ [0032]: final treasure location is the historic wooden roller coaster in Mission Beach).
Regarding claim 5, Rouse suggests—where Sprogis does not disclose—referring to a storage that is configured to store character information, the character information including a character and attribute information associated with each other (¶ [0040]: player character state could increase the player character's likelihood or ability to advance in the game), and, updating the attribute information based on an attribute of the object specified, and wherein the functions further comprise giving a privilege to the user if the attribute information satisfies a privilege condition (¶ [0040]: player character state could increase the player character's likelihood or ability to advance in the game).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Sprogis and Rouse in order to make the game more interesting and fun.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Rouse and Omori et al (US 2007/0060353 A1).
Regarding claim 8, Omori suggests—where Sprogis does not disclose—wherein updating the information regarding the user is further based on step number information indicating a number of steps of the user in the real space, the number of steps being calculated by the user terminal (¶ [0172]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Sprogis, Rouse and Omori in order to reward the player for exertion, thus making the game a heathier activity.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715